The opinion of the court was delivered by
West, J.:
In its motion to rehear or modify the judgment affirmed in our former opinion (108 Kan. 739), the defendant sets forth that under the’ statute the plaintiff was not entitled in any quarter to more than $600 salary and $300 clerk hire under the schedule, but that' attached to her petition was an itemized account showing that she had actually received $1,299.92 in excess of the sum of these quarterly amounts.
The petition alleged that the plaintiff received and paid over “fees greatly in excess of the amount paid to this plaintiff ... as salary and clerk hire, an itemized account” of which was attached.
The answer contained the statement that the itemized account showed the amount of salary paid to the register of deeds “and the amount of clerk hire allowed and paid to the clerks for clerk hire in the office of said register of deeds.”
Of course, it makes a difference whether this money was paid to the plaintiff or to the clerks employed in her office, and if the claim now insisted on is correct a deduction from the amount of the judgment should be made.
The cause. is therefore remanded for the purpose of considering and déciding this one question and for such judgment as such further consideration may warrant.